NO. 12-17-00021-CR
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

MICHAEL ALLYN KENNEDY,                                    §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, Michael Allyn Kennedy, has filed this original mandamus proceeding complaining of the
Texas Court of Criminal Appeals. This Court does not have mandamus jurisdiction over the Texas Court
of Criminal Appeals. See TEX. GOV’T CODE ANN. § 22.221 (West 2004); see also In re Patterson, No.
05-13-00435-CV, 2013 WL 1701914, at *1 (Tex. App.—Dallas Apr. 19, 2013, orig. proceeding)
(dismissing original proceeding complaining of court of criminal appeals for want of jurisdiction).
Accordingly, we dismiss Relator’s petition for a writ of mandamus for want of jurisdiction.
Opinion delivered January 11, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                         JANUARY 11, 2017

                                       NO. 12-17-00021-CR



                          IN RE: MICHAEL ALLYN KENNEDY,
                                       Relator



                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael Allyn Kennedy; who is the relator in Cause No. 29326, pending on the docket of the 3rd
Judicial District Court of Anderson County, Texas. Said petition for writ of mandamus having
been filed herein on January 11, 2017, and the same having been duly considered, because it is
the opinion of this Court that it lacks jurisdiction, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby
dismissed for want of jurisdiction.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.